Citation Nr: 0204504	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  97-04 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lung condition 
(other than already service-connected left pleural 
diaphragmatic adhesions).

2.  Entitlement to an increase in a 10 percent rating for 
residuals of a fracture of the 9th thoracic (T9) vertebra. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1996 RO decision which denied service 
connection for a lung condition (other than already service-
connected left pleural diaphragmatic adhesions), and denied 
an increase in a 10 percent rating for a service-connected 
thoracic spine disability (residuals of a fracture to the T9 
vertebra).  In November 1999, the Board remanded the case to 
the RO for additional development.

The Board notes that in August 2000 the RO granted service 
connection and a 10 percent rating for a lumbosacral spine 
disability; the evaluation of that disability is not 
currently on appeal.


FINDINGS OF FACT

1.  Besides already service-connected left pleural 
diaphragmatic adhesions, the veteran does not currently have 
a diagnosed chronic lung disability.

2.  Service-connected residuals from a fracture of the T9 
vertebra include demonstrable deformity of that vertebral 
body and moderate limitation of motion of the thoracic spine.




CONCLUSIONS OF LAW

1.  A claimed lung condition (other than already service-
connected left pleural diaphragmatic adhesions) was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001). 

2.  Residuals of a fracture of the T9 vertebra are 20 percent 
disabling (10 percent for limitation of motion plus 10 
percent for demonstrable deformity of vertebral body).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from November 
1952 to November 1954.  During service in 1953 he was 
involved in a plane crash in which he sustained a compression 
fracture of the T9 vertebra.  He also required abdominal 
surgery during which he had a splenectomy.  At the service 
separation examination in November 1954, the lungs and chest 
were normal on clinical evaluation, and a chest X-ray was 
negative.  

At a December 1954 VA examination, clinical examination of 
the respiratory system was normal.  A chest X-ray showed left 
pleural diaphragmatic adhesions.  The veteran had subjective 
back complaints, although objective back findings were 
essentially normal.  X-rays of the thoracic spine showed 
deformity of T9 from an old fracture.  It was noted the 
veteran had a history of splenectomy in service, and current 
findings included surgical scars of the left chest and 
abdomen.

In January 1955 the RO granted service connection and a 10 
percent rating for residuals of a fracture to the T9 
vertebra; service connection and a 30 percent rating for a 
splenectomy; and service connection and a 0 percent rating 
for scars of the left chest wall and abdomen.

Later medical records show the veteran was hospitalized at a 
VA facility in July 1976 primarily for complaints of chest 
pain; he had a work-up for possible heart problems, which was 
essentially negative; and the primary diagnosis was probable 
anginal syndrome.  During this admission the lungs were 
normal on clinical evaluation, and a chest X-ray showed mild 
elevation of the left hemidiaphragm.  He also had low back 
complaints.  

In December 1976 the RO granted service connection and a 10 
percent rating (effective from service) for left pleural 
diaphragmatic adhesions (which is rated as a lung disorder).

VA X-ray examination in January 1977 noted slight arthritis 
of the thoracic and lumbar spines.

In May 1995 the veteran filed a claim for an increased rating 
for residuals of a fracture of the T9 vertebra, as well as a 
claim for service connection for a lung condition (other than 
already service-connected left pleural diaphragmatic 
adhesions).

Medical records from the early to mid 1990s show the veteran 
at times had complaints of chest pain and shortness of 
breath.  Studies for a heart condition were essentially 
negative.  Elevation of the left hemidiaphragm was again 
noted.  Pulmonary function studies were normal.  Assessments 
included atypical chest pain and episodes of dyspnea of 
unclear etiology.  A number of the records also note a 
lumbosacral spine disorder.

A July 1996 VA examination focused on a lumbosacral spine 
disorder, not a thoracic spine disorder.  A September 1996 X-
ray showed that the lungs had no acute infiltrate, and 
elevation of the left hemidiaphragm was noted.  A January 
1997 CT scan concerned the lumbosacral spine.

The veteran testified at an RO hearing in March 1997.  He 
described the back injury he received in service in a plane 
accident.  He indicated that he had a varying amount of back 
pain since the accident and that he took medication and at 
times wore a back support.  He noted he worked cutting 
timber.  He primarily complained of his low back area.  
Regarding a lung condition, the veteran stated that he had 
been experiencing worsening shortness of breath over the 
preceding ten years, mainly upon exertion but also at times 
when at rest.  He stated that he had not been diagnosed with 
a respiratory disorder by a medical professional, and had 
been told that nothing was wrong with him.  He indicated he 
was claiming service connection for a lung condition based 
upon his perception of his condition.  

An April 1998 VA outpatient record notes the veteran had a 
history of atypical chest pain and complained of episodes of 
low back pain.  In October 1998 he complained of a recent 
cough; his lungs were clear on objective examination; and 
assessments included resolving upper respiratory infection.  
In April and November 1999 it was noted his history included 
atypical chest pain and he complained of occasional shortness 
of breath with exercise.  A November 1999 X-ray showed that 
the veteran's lungs were clear, and elevation of the left 
hemidiaphragm was noted again.

In November 1999 the Board remanded the veteran's claims to 
the RO to obtain medical records and a current VA 
examination, and to have the veteran clarify the issues.

In January 2000 the veteran submitted a statement in which he 
indicated that he was seeking service connection for a lung 
condition which he claimed involved difficulty breathing, and 
he said he was not claiming an increased rating for his 
service-connected left pleural diaphragmatic adhesions.  

VA outpatient treatment records show that a sleep apnea study 
in December 1999 was negative.  In March 2000 the veteran 
complained of lower back and neck pain, and he also 
complained of shortness of breath since a cold.  In May 2000 
his lungs were clear on examination, and he was treated for 
lumbosacral spine problems.

In June 2000, the veteran was given a VA spinal examination.  
He indicated that he had experienced intermittent pain in his 
thoracic area and mid-lumbar area from the time he was 
involved in a plane crash in 1953 until the present time.  He 
stated that he had no radiation of pain into his lower 
extremities, and no paresthesias in his lower extremities.  
He indicated occasional difficulty lifting.  Upon physical 
examination, he had a normal station and gait, with normal 
thoracic kyphosis and lumbar lordosis.  No scoliosis was 
present, and no muscle spasm was detected.  There was no 
tenderness due to pressure over the thoracic spine or 
paraspinal muscles.  There was mild tenderness over the mid-
lumbar spine and paraspinal muscles on each side.  There was 
mild tenderness to percussion over the T9 and lumbar areas.  
The veteran's motion of the thoracolumbar sacral spine was 90 
degrees of forward bending, 30 degrees of extension, 30 
degrees of bending to the right, and 25 degrees of bending to 
the left.  No significant discomfort upon motion was 
reported.  The thoracic spine, as separate from the lumbar 
spine, had 30 degrees of flexion from its beginning position 
and decreased thoracic kyphosis by 10 degrees in extension.  
Right bending was 20 degrees, and left bending was 20 
degrees.  The sitting root test was negative to 80 degrees 
both right and left, and patellar reflexes were + 2 both 
right and left.  The Babinski test was negative, and there 
was no sensory impairment to touch from the hips distally.  A 
giving way type of weakness was noted throughout all muscles 
of both lower extremities.  X-rays at this time showed mild 
degenerative changes of the lumbar spine, with mild wedging 
of the T12 and L1 vertebral bodies which appeared to be old.  
X-rays of the thoracic spine showed mild compression of the 
T9 and T7 vertebral bodies with generalized spondylosis of 
the mid and lower thoracic spine.  Elevation of the left 
diaphragm was also noted.  The examiner's impressions were a 
healed fracture at T9, a minor wedge deformity at L1 of 
undetermined age, and degenerative joint and disc disease of 
the lumbosacral spine.  Upon review of the claims file, the 
examiner concluded that the veteran's T9 fracture healed with 
no symptom residual, and that the minor deformity appearing 
on X-rays was of no clinical consequence and did not cause 
any functional impairment.  The examiner also concluded that 
without additional information the slight wedge deformity of 
L1 could not be attributed to the plane crash the veteran was 
in.  The examiner further attributed 20 percent of the 
veteran's lumbar spine problems to his injury from the plane 
crash, with the remaining 80 percent being the result of 
heavy work the veteran performed over the ensuing years.

In August 2000 the RO granted service connection and a 10 
percent rating for degenerative changes of the lumbosacral 
spine.

In April 2001, pursuant to the passage of the Veterans Claims 
Assistance Act of 2000, the RO sent the veteran a letter 
requesting additional information regarding his claims.  No 
further information was provided.

II.  Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the veteran has been notified of the evidence 
necessary to substantiate his claims.  Relevant medical 
records have been obtained and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

1.  Service connection for a lung condition (other than 
already 
service-connected left pleural diaphragmatic adhesions)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran is already service-connected for one type of lung 
condition, namely left pleural diaphragmatic adhesions, and 
the rating for that conditon is not currently on appeal.  The 
present appeal involves service connection for some other 
type of lung condition which the veteran says involves 
shortness of breath at times.

Aside from the lung condition which is already service-
connected (left pleural diaphragmatic adhesions), the medical 
records during and after service show no chronic lung 
disorder.  Medical studies in recent years note the veteran's 
complaints of shortness of breath, but objective medical 
findings have been normal (apart from the already service-
connected left pleural diaphragmatic adhesions). The veteran 
acknowledged as much at his RO hearing on appeal.  One basic 
requirement for service connection is competent evidence of 
the current existence of the claimed condition, and in the 
present claim this would require a medical diagnosis of a 
chronic lung disorder (besides the already service-connected 
left pleural diaphragmatic adhesions).  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As there is no competent evidence of the 
current existence of the claimed disability, let alone 
competent evidence to link it to service, there is no basis 
for service connection.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Increased rating for residuals of a fracture of the T9 
vertebra

The veteran has recently been granted service connection and 
a 10 percent rating for a lumbosacral spine (low back) 
disability; the rating for such disability is not currently 
on appeal.  The present appeal involves a claim for an 
increase in a 10 percent rating for a service-connected 
thoracic spine (mid back) disability which involves residuals 
of fracture of the T9 vertebra.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A 60 percent rating is warranted for residuals of a fracture 
of a vertebra without cord involvement and abnormal mobility 
requiring neck brace (jury mast).  In other lesser cases 
vertebral fracture residuals are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  

Limitation of motion of the dorsal (thoracic) spine is rated 
0 percent when slight, and 10 percent when either moderate or 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

Although the doctor at the last VA examination minimized the 
effect of the T9 fracture residuals, that examination showed 
tenderness in the area of T9, and recent medical records as a 
whole may be liberally interpreted as showing moderate 
limitation of motion of the thoracic spine, especially when 
the effect of pain on use is considered.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  Moderate 
limitation of motion of the thoracic spine supports a 10 
percent rating under Code 5291.  The Board notes that the 
veteran has arthritis of the thoracic spine, and arthritis is 
rated based on limitation of motion.  38 C.F.R. § 4.71a, 
Codes 5003 and 5010.  Even if thoracic spine arthritis is 
considered part of the service-connected disability, and even 
if limitation of motion of the thoracic spine was severe, the 
rating for limitation of motion under Code 5291 would still 
be 10 percent.  Recent and historical X-rays confirm a 
deformity of the body of T9 from the old fracture, and in the 
judgment of the Board this supports an additional 10 percent 
rating under Code 5285. 

In sum, the Board concludes that service-connected residuals 
of a fracture of the T9 vertebra are 20 percent disabling, 
based on 10 percent for limitation of motion of the thoracic 
spine plus 10 percent for demonstrable deformity of the T9 
vertebral body.  An increased rating is granted to this 
extent.  The benefit-of-the-doubt rule has been applied in 
making this decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lung condition (other than already 
service-connected left pleural diaphragmatic adhesions) is 
denied.

An increased rating, to 20 percent, for residuals of a 
fracture of the T9 vertebra is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

